 1
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                         CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    CURTIS CLIFFORD INGRAM,                     Case No. CV 19-5605-DOC (KK)
11                            Plaintiff,
12                       v.                       ORDER ACCEPTING FINDINGS
                                                  AND RECOMMENDATION OF
13    C. RACHAL, ET AL.,                          UNITED STATES MAGISTRATE
                                                  JUDGE
14                            Defendant(s).
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
18   Complaint, the relevant records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. No objections have been filed. The Court accepts
20   the findings and recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that Plaintiff’s Eighth Amendment claim is
22   dismissed with prejudice and without leave to amend.
23
24   Dated: November 5, 2019
25
                                              HONORABLE DAVID O. CARTER
26                                            United States District Judge
27
28
